
	

114 S2978 IS: Protect Continuing Physician Education and Patient Care Act
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2978
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XI of the Social Security Act to exempt certain transfers used for educational
			 purposes from manufacturer transparency reporting requirements.
	
	
		1.Short title
 This Act may be cited as the Protect Continuing Physician Education and Patient Care Act.
		2.Exempting from manufacturer transparency reporting certain transfers used for educational purposes
 (a)In generalSection 1128G(e)(10)(B) of the Social Security Act (42 U.S.C. 1320a–7h(e)(10)(B)) is amended— (1)in clause (iii), by inserting , including peer-reviewed journals, journal reprints, journal supplements, medical conference reports, and medical textbooks after patient use; and
 (2)by adding at the end the following new clause:  (xiii)In the case of a covered recipient who is a physician, an indirect payment or transfer of value to the covered recipient—
 (I)for speaking at, or preparing educational materials for, an educational event for physicians or other health care professionals that does not commercially promote a covered drug, device, biological, or medical supply; or
 (II)that serves the sole purpose of providing the covered recipient with medical education, such as by providing the covered recipient with the tuition required to attend an educational event or with materials provided to physicians at an educational event..
 (b)Effective dateThe amendments made by this section shall apply with respect to transfers of value made on or after the date of the enactment of this Act.
			
